Case 2:21-cv-02061-DMG-E Document 17 Filed 04/22/21 Page 1 of 3 Page ID #:178




                                    UNITED STATES DISTRICT COURT                          JS-6 / REMAND
                                   CENTRAL DISTRICT OF CALIFORNIA
                                      CIVIL MINUTES—GENERAL

 Case No.          CV 21-2061-DMG (Ex)                                                Date    April 22, 2021

 Title Mary Delgado v. American President Lines, LLC, et al.                                         Page     1 of 3

 Present: The Honorable             DOLLY M. GEE, UNITED STATES DISTRICT JUDGE

                   KANE TIEN                                                         NOT REPORTED
                   Deputy Clerk                                                       Court Reporter

     Attorneys Present for Plaintiff(s)                                     Attorneys Present for Defendant(s)
              None Present                                                            None Present

Proceedings: IN CHAMBERS—ORDER RE PLAINTIFF’S MOTION TO REMAND [9]

       This matter is before the Court on Plaintiff Mary Delgado’s Motion to Remand (“MTR”).
[Doc. # 11.] The MTR is fully briefed. [Doc. ## 13, 15.] For the reasons set forth below, the
Court GRANTS the MTR.

                                                      I.
                                                 BACKGROUND

         On January 29, 2021, Plaintiff filed a Complaint in the Los Angeles County Superior Court
against Defendants American President Lines, LLC (“APL”) and Trinie Thompson. See Boutros
Decl. ¶ 3, Ex. A (Complaint) [Doc. # 1-1]. The Complaint asserts various claims for employment
retaliation and discrimination against APL, as well as claims for sexual harassment against both
APL and Thompson pursuant to California’s Fair Employment and Housing Act (“FEHA”), Cal.
Gov’t Code § 12940(j), and California Civil Code section 51.9. Id. Plaintiff alleges in the
Complaint that Thompson worked with her at APL, and that while at work Thompson “would
regularly grab, slap, and/or touch Plaintiff's buttock and make sexual comments,” and continued
to do so despite Plaintiff’s repeated requests to stop. Id. at ¶ 11. The Complaint offers one example
of such conduct, where Thompson slapped Plaintiff on the buttock in the bathroom and when
Plaintiff told her to stop, Thompson responded “I know you told me to stop, but I can't help it.”
Id. Plaintiff alleges that she advised her supervisor of Thompson’s behavior, but nothing was done
in response. Id. at ¶ 12.

        On March 5, 2021, APL removed the action, asserting that this Court has diversity
jurisdiction because Plaintiff is a citizen of California, APL is a citizen of Delaware and the District
of Columbia, and while Thompson is also a citizen of California, she was fraudulently joined and
so her citizenship should not be considered.1 Not. of Removal [Doc. # 1]. Plaintiff now moves



         1
             Defendants also claim, and Plaintiffs do not dispute, that the amount in controversy exceeds $75,000.

 CV-90                                     CIVIL MINUTES—GENERAL                          Initials of Deputy Clerk KT
Case 2:21-cv-02061-DMG-E Document 17 Filed 04/22/21 Page 2 of 3 Page ID #:179




                              UNITED STATES DISTRICT COURT                    JS-6 / REMAND
                             CENTRAL DISTRICT OF CALIFORNIA
                                CIVIL MINUTES—GENERAL

 Case No.     CV 21-2061-DMG (Ex)                                         Date    April 22, 2021

 Title Mary Delgado v. American President Lines, LLC, et al.                             Page    2 of 3

to remand, arguing that Thompson is not a sham defendant, and so the parties are not diverse. See
MTR.

                                              II.
                                       LEGAL STANDARD

         Diversity jurisdiction under 28 U.S.C. § 1332 requires that the parties to a suit be of diverse
citizenship. Diaz v. Davis (In re Digimarc Corp. Derivative Litig.), 549 F.3d 1223, 1234 (9th Cir.
2008) (citing Strawbridge v. Curtiss, 7 U.S. (3 Cranch) 267, 267 (1806)) (“Diversity jurisdiction
requires complete diversity between the parties—each defendant must be a citizen of a different
state from each plaintiff.”). “A defendant seeking removal has the burden to establish that removal
is proper and any doubt is resolved against removability.” Luther v. Countrywide Home Loans
Servicing LP, 533 F.3d 1031, 1034 (9th Cir. 2008) (internal citations omitted). There is a “strong
presumption against removal jurisdiction,” and courts must reject it “if there is any doubt as to the
right of removal in the first instance.” Geographic Expeditions, Inc. v. Estate of Lhotka ex rel.
Lhotka, 599 F.3d 1102, 1107 (9th Cir. 2010) (quoting Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th
Cir. 1992) (per curiam)) (internal quotation marks omitted).

        “[T]here is a general presumption against fraudulent joinder.” Hamilton Materials, Inc. v.
Dow Chem. Corp., 494 F.3d 1203, 1206 (9th Cir. 2007). Yet, fraudulently joined defendants do
not defeat removal on diversity grounds. Ritchey v. Upjohn Drug Co., 139 F.3d 1313, 1318 (9th
Cir. 1998). “Joinder of a non-diverse defendant is deemed fraudulent, and the defendant’s
presence in the lawsuit is ignored for purposes of determining diversity, ‘[i]f the plaintiff fails to
state a cause of action against a resident defendant, and the failure is obvious according to the
settled rules of the state.’” Morris v. Princess Cruises, Inc., 236 F.3d 1061, 1067 (9th Cir. 2001)
(quoting McCabe v. General Foods Corp., 811 F.2d 1336, 1339 (9th Cir. 1987)). A removing
defendant must “show that there is no possibility that the plaintiff could prevail on any cause of
action it brought against the non-diverse defendant” and “that the plaintiff would not be afforded
leave to amend his complaint to cure the purported deficiency.” Padilla v. AT&T Corp., 697 F.
Supp. 2d 1156, 1159 (C.D. Cal. 2009) (internal citations omitted); see also Rangel v. Bridgestone
Retail Operations, LLC, 200 F. Supp. 3d 1024, 1033 (C.D. Cal. 2016) (same).

                                               III.
                                           DISCUSSION

       APL argues that Plaintiff’s FEHA claim cannot survive because she has failed to allege
that Thompson’s conduct was motivated by sex or that it was sufficiently severe or pervasive
enough to create a hostile or abusive work environment. See Opp. at 6 (citing Lyle v. Warner Bros.

 CV-90                              CIVIL MINUTES—GENERAL                     Initials of Deputy Clerk KT
Case 2:21-cv-02061-DMG-E Document 17 Filed 04/22/21 Page 3 of 3 Page ID #:180




                                   UNITED STATES DISTRICT COURT                         JS-6 / REMAND
                                  CENTRAL DISTRICT OF CALIFORNIA
                                     CIVIL MINUTES—GENERAL

 Case No.         CV 21-2061-DMG (Ex)                                               Date    April 22, 2021

 Title Mary Delgado v. American President Lines, LLC, et al.                                       Page      3 of 3

Television Productions, 38 Cal. 4th 264, 283 (2006) (“To establish liability in a FEHA hostile
work environment sexual harassment case, a plaintiff employee must show she was subjected to
sexual advances, conduct, or comments that were severe enough or sufficiently pervasive to alter
the conditions of her employment and create a hostile or abusive work environment.”)).

         APL assumes that Thompson’s conduct was too trivial to state a claim for FEHA—that it
was merely “annoying”—and that it was not based on sex. What is more, APL asks the Court not
only to reach these highly factual conclusions at the pleading stage, but also to find that there is no
possibility of them being otherwise. See Amirmokri v. Baltimore Gas & Elec. Co., 60 F.3d 1126,
1130–31 (4th Cir. 1995) (“Whether harassment is sufficiently severe or pervasive to create an
abusive work environment is ‘quintessentially a question of fact.’”). APL fixates on the one
example Plaintiff lists in her Complaint, concluding factually that it alone (and APL’s response to
it) is not sufficient to state a FEHA claim. First, even if the one example was the only conduct
alleged, the Court cannot resolve at this stage whether it is severe enough to state a claim. See
Cal. Gov’t Code ¶ 12923(b) (“A single incident of harassing conduct is sufficient to create a triable
issue regarding the existence of a hostile work environment if the harassing conduct has
unreasonably interfered with the plaintiff’s work performance or created an intimidating, hostile,
or offensive working environment.”). Plaintiff alleges that following Thompson’s conduct, she
took a medical leave of absence as a result of an anxiety disorder. Compl. ¶ 13. Second, the
example in Plaintiff’s Complaint was just that—an example. She alleges in terms too clear to be
misunderstood that Thompson’s conduct was “regular[],” “repeated[],” and “relentless.” Even if
these more generic accusations were insufficient to state a claim, Plaintiff would surely be allowed
to amend her Complaint to plead more specific allegations.

        In sum, there is clearly at least a possibility that Plaintiff will prevail on her FEHA claim
against Thompson.2

                                                     V.
                                                 CONCLUSION

        In light of the foregoing, Plaintiffs’ MTR is GRANTED. The Court REMANDS this
action to the Los Angeles County Superior Court. The April 23, 2021 hearing is VACATED.

IT IS SO ORDERED.




         2
             As such, the Court need not address the claim against Thompson under Civil Code section 51.9.

 CV-90                                    CIVIL MINUTES—GENERAL                         Initials of Deputy Clerk KT
